Citation Nr: 1503422	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  13-32 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to additional vocational training under the provisions of 38 U.S.C.A. § 3100 (Chapter 31) for the pursuit of a commercial pilot's license.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from July 1964 to June 1968, November 1972 to May 1974, and from July 1974 to July 1983.  


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision issued by the VA Ambulatory Care Center Veterans Benefits Office in Columbus, Ohio.  

In May 2014, the Veteran testified before the undersigned at a videoconference hearing at the Cleveland RO.  A transcript of the testimony has been associated with the Veteran's Virtual VA claims folder.  

In addition to the claims folder, this appeal was also processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is eligible for Chapter 31 benefits.  

2.  In March 2012, a three-year course of study for the Veteran to obtain a Bachelor of Science (B.S.) degree in Air Transportation was approved.  

3.  The costs and expenses of actual flight training to be conducted in conjunction with the Veteran's courses were not included in a January 2013 Individualized Written Rehabilitation Plan (IWRP).

4.  At all times material to this appeal, the curriculum associated with the Veteran's approved course of study, B.S. in Air Transportation, never included a flight training course as a required class.  

5.  Chapter 31 does not permit the authorization of extended flight hours beyond what is required for the degree.  


CONCLUSION OF LAW

The requirements for additional vocational training under the provisions of 38 U.S.C.A. § 3100 for the pursuit of a commercial pilot's license have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 2014); 38 C.F.R. §§ 21.134 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (the VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2014)) are not applicable to this claim on appeal because this case turns on the interpretation of the regulations governing payment of VA educational benefits.  In cases where the law, and not the evidence, is dispositive, the VCAA is not for application.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  

The Veteran asserts that VA should pay for all remaining costs and expenses associated with flight training classes that he contends are required by Ohio State University (OSU) in order to complete the necessary educational requirements prior to obtaining his commercial pilot's license.  

A person is entitled to vocational rehabilitation under United States Code Title 38, Chapter 31 if that person is a veteran with a service-connected disability compensable at a rate of 20 percent or more and that person is determined by VA to be in need of rehabilitation because of an employment handicap.  See 38 U.S.C.A. § 3102 (West 2014); 38 C.F.R. § 21.40 (2014).  "Employment handicap" means impairment, resulting in substantial part from service-connected disability, of a veteran's ability to prepare for, obtain, or retain employment consistent with such veteran's abilities, aptitudes and interests.  See 38 U.S.C.A. § 3101 (West 2014); 38 C.F.R. § 21.35 (2014).  

The purpose of Chapter 31, Title 38, United States Code, is to provide for all services and assistance necessary to enable veterans with service-connected disabilities to achieve independence in daily living and, to the extent possible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100 (West 2014); 38 C.F.R. § 21.70 (2014).  

Rehabilitation to the point of employability may include the services needed to: (1) evaluate and improve a veteran's ability to undertake training; (2) train a veteran to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  Where a particular degree, diploma, or certificate is generally necessary for entry into the occupation, e.g., an MSW for social work, the veteran shall be trained to that level.  38 U.S.C.A. §§ 3101, 3104 (West 2014); 38 C.F.R. § 21.72 (2014).  

Pursuant to 38 C.F.R. § 21.80(a), an IWRP will be developed for each veteran eligible for rehabilitation services under Chapter 31.  The plan is intended to assist in (1) providing a structure which allows the Vocational Rehabilitation & Education (VR&E) staff to translate the findings made in the course of the initial evaluation into specific rehabilitation goals and objectives; (2) monitoring the veteran's progress in achieving the rehabilitation goals established in the plan; (3) assuring the timeliness of assistance by Department of Veterans Affairs staff in providing services specified in the plan; and (4) evaluating the effectiveness of the planning and delivery of rehabilitation services by VR&E staff.  Pursuant to 38 C.F.R. 
§ 21.80(b), a plan will be prepared in each case in which a veteran will pursue (1) A vocational rehabilitation program, as that term is defined in § 21.35(i).  38 U.S.C.A. § 3107 (West 2014); 38 C.F.R. § 21.80 (2014).  

The purposes of the IWRP are to (1) identify goals and objectives to be achieved by the veteran during the period of rehabilitation services that will lead to the point of employability; (2) plan for placement of the veteran in the occupational field for which training and other services will be provided; and (3) specify the key services needed by the veteran to achieve the goals and objectives of the plan.  38 U.S.C.A. § 3107 (West 2014); 38 C.F.R. § 21.84 (2014).  

Review of the claims folder reflects that the Veteran applied for Chapter 31 benefits, and was initially denied vocational rehabilitation benefits in a March 2012 Administrative Decision.  In a March 2012 statement, the Veteran disagreed with this decision, and requested an administrative review of the decision.  According to the Veteran, he had amassed two hundred hours of flying practice, but the minimal requirement for acquiring a commercial pilot license was two-hundred and fifty hours.  In a July 2012 statement, he withdrew his appeal noting that his current vocational rehabilitation counselor, E.M., considered him eligible for the vocational rehabilitation program.  In a September 2012 email, a veteran representative, Z.L., responded to inquiries made by E.M., and noted that telephone conversations with the Veteran revealed that he wished to obtain a Bachelor's Degree in Aviation Management, and/or to complete the hours necessary to become a pilot.  

In a letter dated in January 2013, the Veteran was informed that his previous vocational rehabilitation counselor, E.M., had left the local area and that D.S. would be his new VA vocational rehabilitation counselor.  The Veteran met with D.S. in January 2013, at which time they discussed his career interests and vocational goals.  It was noted that the Veteran had completed a significant level of research in the field of airport management, and wished to obtain his pilot's license so he could seek management positions at smaller airports.  After this meeting, an IWRP was drafted to reflect the Veteran's desire and goal of obtaining and maintaining entry level employment as an airport manager or another position in a similarly related field.  With regard to the Veteran's intermediate objectives in achieving this goal, the Veteran indicated that he planned to complete a B.S. degree in Air Transportation at Ohio State University (OSU).  With regard to the services provided, it was stated that "[a]cademic instruction, tuition, fees, books, required supplies, subsistence allowance plus medical/dental benefits" would be provided.  Nowhere in the IWRP does it state that flight training costs would also be covered.  

A subsequent Counseling Record discussed the Veteran's suitability for his selected vocational goal in airport management, and noted that the Veteran had significant experience in the field of aviation, and had accumulated 200 hours towards attaining his commercial pilot's license.  It was further noted that the Veteran had numerous years of experience in aircraft maintenance as well as flight time while serving in the military.  When asked how the Veteran's goal would be achieved, it was determined once again that he would complete a B.S. degree in Air Transportation, and he would complete the requisite flight hours needed in gaining a commercial pilot's license, thus allowing him the hands on experience to enter into management.  

The record reflects that the Veteran enrolled at OSU in the summer of 2013, and was pursuing the degree program required for achieving a B.S. in Air Transportation.  In a May 2013 email from a representative at OSU, it was noted that the Veteran had enrolled in Commercial Cross Country Flight Lab as one of his elective classes, which carried with it a course fee of $8,000.00.  In the email, the representative indicated that students enrolled in the B.S. Air Transportation program can pursue a specialization in pilot training, and that the flight lab course would count as an elective.  

In the June 2013 decision, the VA VR&E Division determined that the Chapter 31 program would be unable to approve the remaining payment of classes towards the Veteran's goal of attaining his Commercial Flight Licensure or OSU professional pilot certification, in light of the fact that the degree the Veteran specifically sought (B.S. in Air Transportation) did not require that these classes be taken.  It was noted that the VA VR&E Division had agreed to pay for any tuition or course fees associated with the Commercial Cross Country Flight Lab course the Veteran had already enrolled in during the summer semester of 2013, but that no future class would be approved or paid for involving flight hours or flight or pilot certification unless those were required of all students seeking a degree of Air Transportation at OSU.  In reaching this decision, the originating agency referenced the Veteran's IWRP as well as VR&E Letter 28-11-26, which indicates that Chapter 31 does not permit the authorization of extended flight hours beyond what is required for the degree.  

Indeed, VR&E Letter 28-11-26 (Letter), which was issued in July 2011, focuses on the rules governing Vocational Goals Related to Flight Training under Chapter 31.  Pursuant to this Letter, while there is no prohibition against developing a rehabilitation plan for a veteran training under Chapter 31 with the vocation goal of pilot, training leading to a private pilot's license cannot be authorized under Chapter 31, and before flight training can be approved an individual must already possess a valid private pilot certificate or higher pilot certificate, such as a commercial pilot certificate.  See 38 C.F.R. § 21.4235(a)(1); see also VA Education Procedures Manual M22-4 (M22-4), Part X, Chapter 4, subchapter 3, ¶ 4.35.  The Letter further reads that flight training approved under Chapter 31 may only be authorized in degree curriculums in the field of aviation that include required flight training, and that this type of training was otherwise subject to the same limitations applicable to flight training under Chapter 30.  It was further noted that if a veteran's personal goal was to become an airline transport pilot, to qualify for the position of "Commercial Airline Pilot" or "Airline Transport Pilot," many flight hours beyond what is required as part of a degree granting flight program may be required, and Chapter 31 does not permit the authorization of those extended flight hours beyond that required for the degree.  

The originating agency also relied on 38 C.F.R. § 21.134, which indicates that Flight Training approved under chapter 31 may only be authorized in degree curriculums in the field of aviation that include required flight training.  Indeed, review of the provided curriculum for those pursuing a Social Science degree in the field of Air Transportation at OSU reflects that the Commercial Cross Country Flight Lab, and in fact, all the flight training classes (to include the Private Pilot Flight Lab, the Instrument Pilot Flight Lab, and the Commercial Pilot Flight Lab) are part of the Aviation elective courses and not the core required classes for attaining this degree.  A minimum of 9 credit hours of Aviation electives are required.  However, in addition to the flight training classes offered, OSU also offers a number of other elective classes that are also acceptable and would help the Veteran complete a B.S. degree in Air Transportation.  

During his hearing, the Veteran testified that he already had an Associate's and Bachelor's degree from other institutions, and was merely three credits away from receiving his Master's degree at another university.  He stated that the only reason he enrolled at OSU was to acquire his commercial pilot's license.  According to the Veteran, he only needed thirty-one additional credits to reach this goal.  See May 2014 Hearing Transcript at 3-4.

In the November 2013 substantive appeal, the Veteran indicated that he had already been approved for vocational rehabilitation training in this field of study, which required a commercial pilot's license.  The Board acknowledges the fact that during his counseling sessions with D.S., it was determined that along with completing his Bachelor's degree in Air Transportation, he would complete the requisite flight hours needed to gain a commercial pilot's license.  However, contrary to the Veteran's assertions, he was approved for vocational rehabilitation training in order to obtain and maintain entry level employment as an Airport manager, or an equivalent position in a related field, and the intermediate objectives set forth in achieving this goal was the completion of a B.S. Degree in Air Transportation at OSU.  Pursuant to the curriculum set forth by OSU for those students following this field of study, flight training classes are not required for this particular degree program.  As such, attaining pilot certification is not a required part of the Veteran's approved field of study.  While the board sympathizes with the Veteran's claim, in light of the regulatory provisions and VR&E Letter 28-11-26 discussed above, VA cannot approve the payment for classes at OSU involving flight hours or flight or pilot certification unless those classes are required of all students seeking a B.S. in Air Transportation at OSU.  In addition, Chapter 31 does not permit the authorization of the extended flight hours beyond what is required for the degree curriculum.  In light of these guidelines and regulatory provisions, the Veteran's claim for additional vocational rehabilitation training under the provisions of 38 U.S.C.A. § 3100 for the pursuit of a commercial pilot license's must be denied.  





ORDER

Additional vocational rehabilitation training under the provisions of 38 U.S.C.A. § 3100 for the pursuit of a commercial pilot's license is denied.  




____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


